DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present is 06/27/2018. 
This action is in response to amendments and/or remarks filed on 03/28/2022. In the current amendments claims 1-2, 4-11 and 13 have been amended, claims 3 and 12 have been cancelled and claims 1-2, 4-11 and 13 are currently amending and have been examined.  
In response to amendments and/or remarks filed on 07/29/2022, the 35 U.S.C 101 signal per se rejections made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 07/29/2022, the 35 U.S.C 112(f) claim interpretation made in the previous Office Action has been withdrawn. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0072489, filed on 06/25/2018.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
35 USC § 101 
Applicant asserts that “Amended claim 1 comprises the steps of "transforming a decision table into a decision tree in DBMS" and "storing the decision tree in DBMS" performed by specific operations of special-purpose computing device for a database system. The steps of transforming a decision table into a decision tree in independent claims integrates the asserted judicial exception into a practical application because transforming a decision table into a decision tree having minimum nodes results in gains of system efficiency… As noted in these sections, the claims recite specific, technical improvements to database management technology. Thus, the claims, taken as a whole, are directed to a practical application and do not tie up any recited abstract idea. Moreover, to the extent that the claims could be considered to mention an abstract idea, the claims as amended amount to significantly more than the asserted abstract idea itself. For the reasons discussed above, it is Applicant's position that claims 1 and 11 as amended are patent-eligible under 35 USC 101. Applicant respectfully requests withdrawal of the rejections under 35 USC 101.” (Remarks pg. 7-8)
 
Examiner’s response:
The Examiner respectfully disagrees. The newly added limitation regarding “transforming a decision table into a decision tree in DBMS” under its broadest reasonable interpretation, a human could translate decision table into a decision tree using pen and paper. In addition, the newly added limitation of “storing the decision tree in DBMS” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional see MPEP 2106.05(d)(II). The claim as a whole is still directed to abstract idea mental process without significantly more and therefore claims 1-2, 4-11 and 13 have been rejected under the 35 U.S.C 101 abstract idea mental process.

35 USC § 103 
“Claims 1, 3, 6, 7, 11 and 12 have been rejected under 35 USC §103 as being obvious over Balasrubramian, et al (US 9,839,383, hereinafter "Balasrubramian") in in view of Goyal, et al (US 2013/0232104, hereinafter "Royal"). Applicant respectfully disagrees. In support, Applicant notes the following: Balasubramanian does not disclose concepts corresponding to features of the present disclosure that condition columns having the smallest first/second distinct value are determined to transform a decision table into a decision tree having minimum nodes as required by amended claim 1. Specifically, Balasubramanian does not disclose features that "the first distinct values of each of the plurality of condition columns correspond to the number of conditions in which duplication is removed in each of the plurality of condition columns." Neither Royal nor any of the other references remedy the deficiencies in Balasubramanian. As such, a prima facie rejection under 35 USC 103 would not be factually supported. Thus, it is Applicant's position that amended claim 1 is allowable over the cited references. Claim 11 has been similarly amended and is allowable for the same reasons. The dependent claims are allowable at least by virtue of their dependence on allowable base claims.” (Remarks pg. 9-10)

Examiner’s response:
Applicant’s arguments with respect to claim(s) 1-2, 4-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claims 1-2 and 4-10 are objected to because of the following informalities:  
Claim 1 recites “transforming a decision table into a decision tree in DBMS and storing the decision tree in DBMS”, Examiner suggested to add the whole meaning of what DBMS stands for within the claim. It is unclear what is the meaning of DBMS. Appropriate correction is required.
Dependent claims 2 and 4-10 are objected for being dependency of independent claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smallest” in claims 1 and 11 is a relative term which renders the claim indefinite.  The term “smallest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2 and 4-10 are rejected for dependency of independent claim 1. 
Dependent claims 13 are rejected for dependency of independent claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The analysis of the claims follows the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), see MPEP 2106.04(II) and 2106.04(d).
Regarding Claim 1 (Currently Amended)
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“…the steps comprising: transforming a decision table into a decision tree in DBMS;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could transform or convert a decision table into a decision tree using pen and paper. For example, a human could draw out decision tree based on the data provided from a decision table.
“wherein the step of transforming a decision table into a decision tree comprises: wherein the first distinct value of each of the plurality of conditions in which duplication is removed in each of the plurality of condition columns;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could remove each of the plurality of condition columns from the decision tree or table using observation and evaluation method. 
recognizing a first distinct value of each of a plurality of condition columns of a decision table; generating a first condition level of a decision tree by using a first condition column having the smallest first distinct value among the plurality of condition columns;” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify distinct values of each of the columns from a decision table using observation and evaluation technique. A human could further generate a decision tree with rules or condition either draw on a piece of paper and identify the smallest values associated with the plurality of condition columns. 
“creating a plurality of sub tables by combining the first condition column and each of remaining first condition columns other than the first condition column in the decision table; recognizing a second distinct value of each of the plurality of sub tables; recognizing a first sub table having the smallest second distinct value among the plurality of sub tables: and generating a second condition level of the decision tree by using a second condition column included in the first sub table among the plurality of condition columns included in the decision table.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could create plurality of sub-tables by combining or adding the remaining first condition columns from a decision table and identify second distinct value either by observation and evaluation. A human could further generate a second decision tree with rules or condition either draw on a piece of paper and identify the smallest values associated with the plurality of condition columns.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “a non-transitory computer readable storage medium”, wherein the computer program includes commands which cause a compute…”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “and storing the decision tree in DBMS” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 2
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the steps further comprise: creating at least one second sub table by combining each of one or more remaining second condition columns other than the first condition column and the second condition column among the plurality of condition columns included in the decision table with the first sub table;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could create plurality of sub-tables by combining or adding the remaining first condition columns from a decision table and identify second distinct value either by observation and evaluation. 
- 34 -102729.0003US1“recognizing a third distinct value of each of the one or more second sub tables; recognizing a third sub table having the smallest third distinct value among the one or more second sub tables; and generating a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify third distinct value either by observation and evaluation from the second sub tables and generate a third condition level of a decision tree using pen and paper and include each condition columns from a decision table. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of ““non-transitory computer readable storage medium””, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 4
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first condition level is a highest condition level of the decision tree, and the second condition level is a lowest condition level of the first condition level.”
This limitation just places restrictions on whether the first condition level is highest and the second condition is lowest level between the first condition levels and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 5
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the generating of the first condition level includes creating first nodes of a number at the first condition level, which is as many as the first distinct value of the first condition columns, and removing duplication in the plurality of conditions included in the first condition column and arranging the conditions without the duplication in the first node to generate the first condition level.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate the first condition level by creating first nodes of number at the first condition level that are similar to the first distinct value using observation and evaluation and later remove any duplication from each of the plurality of condition either cross out or erase them in his/her mind. 
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 6
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the second distinct value of each of the plurality of sub tables corresponds to the number of rows in which the duplication is removed in each of the plurality of sub tables.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could remove any duplication from each of the plurality of condition either cross out or erase them in his/her mind by observing and evaluating the sub-tables. 
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 7
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the generating of the second condition level includes creating second nodes of a number at the second condition level, which is as many as the second distinct value of the first sub table, and arranging the plurality of conditions included in the second condition column in the second node to generate the second condition level.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate the first condition level by creating second nodes of number at the first condition level that are similar to the first distinct value using observation and evaluation and later arrange the plurality of conditions included in the second condition column from the second level using observation and evaluation method.  
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 8
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the third distinct value of each of the one or more second sub tables corresponds to the number of rows in which the duplication is removed in each of the one or more second sub tables.”
This limitation just places restrictions on whether the third distinct value of each of the one or more second sub tables corresponds to number of rows and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 9
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the third condition level is a condition level lower than second condition level.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify using observation and create lower and upper level and apply rules or condition from a decision tree using pen and paper. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 10
Step 1: The claim recites the computer readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the generating of the third condition level includes creating third nodes of a number at the third condition level, which is as large as the third distinct value of the second sub table, and arranging the plurality of conditions included in the third condition column in the third node to generate the third condition level.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate the third condition level by creating third nodes of number at the third condition level that are similar to the third distinct value using observation and evaluation and later arrange the plurality of conditions included in the third condition column from the second level using observation and evaluation method.  
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 11
Step 1: The claim recites a database serve; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“recognize first distinct values of each of a plurality of condition columns of the decision table”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify distinct values of each of the columns from a decision table using observation and evaluation technique that are stored in human memory. 
 “wherein the first distinct values of each of the plurality of condition columns correspond to the number of conditions in which duplication is removed in each of the plurality of condition columns, generate a first condition level of the decision tree by using a first condition column having a smallest first distinct value among the plurality of condition columns;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could create decision tree by combining or adding the remaining first condition columns from a decision table using observation and evaluation. A human could further generate a decision tree with rules or condition either draw on a piece of paper and identify the smallest values associated with the plurality of condition columns.
“create a plurality of sub tables by combining the first condition column and each of ng first condition columns other than the first condition column in the decision table; recognize second distinct values of each of the plurality of sub tables;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could create plurality of sub-tables by combining or adding the remaining first condition columns from a decision table and identify second distinct value either by observation and evaluation. 
“recognize a first sub table having a smallest second distinct value among the plurality of sub tables; and generate a second 5condition level of the decision tree by using a second condition column included in the first sub table among the plurality of condition columns included in the decision table.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify third distinct value either by observation and evaluation from the second sub tables and generate a second condition level of a decision tree using pen and paper and include each condition columns from a decision table. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A database server comprising, memory, processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “a database server comprising: a memory storing a decision table including a plurality of condition columns” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 13
Step 1: The claim recites the database serve; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the… creates one or more second sub tables by combining each of one or more remaining second condition columns other than the first condition column and the second condition column among the plurality of condition columns included in the decision table with the first sub table, the distinct value recognizes  third distinct values of each of - 37 -102729.0003US1 the one or more second sub tables,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could create plurality of sub-tables by combining or adding the remaining first condition columns from a decision table and identify second distinct value either by observation and evaluation. 
“and recognizes a third sub table having the smallest third distinct value among the one or more second sub tables and generates a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify third distinct value either by observation and evaluation from the second sub tables and generate a third condition level of a decision tree using pen and paper and include each condition columns from a decision table. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The database server, processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US Pat No. 9830383 B2) in view of Shamim et al. (“A Framework for Generation of Rules from Decision Tree and Decision Table”, hereiafter: Shamim).
Regarding claim 1 (Currently Amended)
Balasubramanian teaches a non-transitory computer readable storage medium storing a computer program, (processor 805 see FIG. 8)
wherein the computer program includes commands which cause a computer to execute steps, (col 7 lines 60-67 “Additional data, including, for example, instructions for the processor 805 or other retrievable information, may be stored in storage 820, which may be a storage device such as a hard disk drive or solid state drive. The stored instructions in memory 810 or in storage 820 may include those enabling the processor to execute one or more aspects of the decomposition systems 100 and methods 200 of this disclosure.”)
…
and storing the decision …in DBMS; (col 7 lines 60-63 “Additional data, including, for example, instructions for the processor 805 or other retrievable information, may be stored in storage 820, which may be a storage device such as a hard disk drive or solid state drive.”)
…
recognizing first distinct value of each of a plurality of condition columns of a decision table, (col 4 lines 16-28 “FIG. 4 illustrates some of the groups formed at block 220, given the example decision table 110 described above, according to some embodiments of this disclosure. Although only groups G1, G2, G3, G13, and G14 are illustrated, it will be understood that there may be eighteen groups formed in this example, one for each value vi in the action column titled "max loan value," representing the maximum loan value. Further, although this example decision table 110 includes only a single action column, it will be understood that a decision table 110 may include one or more action columns. If multiple action columns are used, then each group may include rows having the same values across the combination of action columns.”)
wherein the first distinct value of each of the plurality of conditions in which duplication is removed in each of the plurality of condition columns; (col 6 lines 9-18 “This assessment value may then replace the columns of C.sub.a on that row. The result of performing this for each row may be to replace the columns of C.sub.a in the original decision table 110 with a new condition column representing assessment values mapped to from the columns of C.sub.a. In some cases, certain groups of rows may be equivalent (i.e., having the same value in each column) after this replacement, and each such group of rows may be consolidated into a single row. In other words, repeated rows may be removed in the second sub-table 180.”)
generating a first condition level of a decision tree by using a first condition column having a smallest first distinct value among the plurality of condition columns; (Examiner notes that FIG. 4 shows first condition column of G1 showing maximum loan value of v1 [corresponds to smallest first distinct value] or at G13 credit score of 500 being the lowest value see col 4 lines 16-28 “FIG. 4 illustrates some of the groups formed at block 220, given the example decision table 110 described above, according to some embodiments of this disclosure. Although only groups G1, G2, G3, G13, and G14 are illustrated, it will be understood that there may be eighteen groups formed in this example, one for each value vi in the action column titled "max loan value," representing the maximum loan value. Further, although this example decision table 110 includes only a single action column, it will be understood that a decision table 110 may include one or more action columns.”)
creating a plurality of sub tables by combining the first condition column and each of remaining first condition columns other than the first condition column in the decision table; (Examiner notes that plurality of sub-tables 170 and 180 are created from decision table 110 see FIG. 1 and also see col 5 lines 17-21, 54-58 “Referring back to FIG. 2, at block 250, the decomposition system 100 may use the sub-tuple groups identified at block 240 to generate a first sub-table 170, which may be a new decision table 110. In some embodiments, this may be performed by the generation unit 150. The first sub-table 170 may use the condition columns Ca as its complete set of condition columns, and may have a single action column that may be newly generated. In these condition columns, the rows of the first sub-table 170 may be filled with the values from the sub-tuple groups.  …Referring back to FIG.2, at block 260, the decomposition system 100 may generate a second sub-table 180, which may also be a decision table 110 and may be complementary to the first sub-table 170. In some embodiments, this may also be performed by the generation unit 150.”)
recognizing second distinct value of each of the plurality of sub tables; (Examiner notes that second distinct value are listed out on FIG. 7A which include credit score see col 5 lines 30-36 and FIG. 7B shows max loan value see col 6 lines 27-34 “Returning to the above example, FIG. 7B illustrates the second sub-table 180, according to some embodiments of this disclosure. As shown, the columns of C.sub.a, which represented "credit score" and "income" in the original decision table 110, are replaced with a single condition column representing "borrower assessment," which contains the mapped-to assessment values based on the first sub-table 170.”)
recognizing a first sub table having a smallest second distinct value among the plurality of sub tables; (Examiner notes that second distinct value are listed out on decision table 170[corresponds to sub-table] FIG. 7A which include credit score see col 5 lines 30-36 and FIG. 7B item 180 [corresponds to sub-table] shows max loan values see col 6 lines 27-34 “Returning to the above example, FIG. 7B illustrates the second sub-table 180, according to some embodiments of this disclosure. As shown, the columns of C.sub.a, which represented "credit score" and "income" in the original decision table 110, are replaced with a single condition column representing "borrower assessment," which contains the mapped-to assessment values based on the first sub-table 170.”)
and generating a second condition level of the decision …by using a second condition column included in the first sub table among the plurality of condition columns included in the decision table. (Examiner notes that since the process in FIG. 2 repeats at block 270 the second time it performs items 220-260 there is a second condition columns included in the decision table see col 6 lines 35-53 “In FIG. 2, at block 270, decomposition of the second sub-table 180 may be invoked, and the method 200 may return to block 220, with the second sub-table now acting as the decision table 110 to be decomposed. The above operations for decomposing a decision table 110 may be performed recursively on the resulting second sub-tables 180 until a termination condition is met. That termination condition may be the inability to identify a subset Ca of condition columns at block 230. When the method 200 ends, after failing to identify a subset of columns Ca at block 230, the resulting sub-tables may together form the decomposition of the original decision table 110. Because the method 200 may be performed recursively on the second sub-table 180, thus splitting the second sub-table 180 into two further sub-tables with each recursion, the result of the complete decomposition of the original decision table 110 may be two or more sub-tables.”)
Balasubramanian does not teach the steps comprising: transforming a decision table into a decision tree in DBMS; 
…
wherein the step of transforming a decision table into a decision tree comprises.
Shamim teaches the steps comprising: transforming a decision table into a decision tree in DBMS; (abstract “The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules. The set of rules are then refined and optimized, and the existing knowledge base is updated through these rules.” and also see pg. 2 right col section 3.1 “Conversion of decision table into decision tree Knowledge can be transformed from decision table into a tree structure. Decision table can be converted into decision tree by using conversion method discussed in [8] or some other technique”)
…
wherein the step of transforming a decision table into a decision tree comprises; (abstract “The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules. The set of rules are then refined and optimized, and the existing knowledge base is updated through these rules.” and also see pg. 2 right col section 3.1 “Conversion of decision table into decision tree Knowledge can be transformed from decision table into a tree structure. Decision table can be converted into decision tree by using conversion method discussed in [8] or some other technique”)
Balasubramanian and Shamim are analogous art because they are both directed to decision table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the decomposition technique using semantic relations of Balasubramanian with the framework to automate the construction of rules from decision tree and decision table of Shamim.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “a framework to automate the construction of rules from decision tree and decision table” for the purpose of faster response and reduces computation time as disclosed by Shamim (abstract “Knowledge in the form of rules is easy to understand and fast to extract and implement as compared to decision tree and decision table. The authors propose a framework to automate the construction of rules from decision tree and decision table. The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules.”). 

Regarding claim 6  
Balasubramanian and Shamim teaches claim 1. 
Balasubramanian further teaches wherein the second distinct value of each of the plurality of sub tables corresponds to the number of rows in which the duplication is removed in each of the plurality of sub tables. (Col 6 lines 9-18 “The result of performing this for each row may be to replace the columns of Ca in the original decision table 110 with a new condition column representing assessment values mapped to from the columns of Ca In some cases, certain groups of rows may be equivalent (i.e., having the same value in each column) after this replacement, and each such group of rows may be consolidated into a single row. In other words, repeated rows may be removed in the second sub-table 180.”)

Regarding claim 11 (Currently Amended)
Balasubramanian teaches a database server comprising: (col 8 lines 1-7 “The computer system 800 may further include a display controller 825 coupled to a display 830. In some embodiments, the computer system 800 may further include a network interface 860 for coupling to a network 865. The network 865 may be an IP-based network for communication between the computer system 800 and an external server, client and the like via a broadband connection. The network 865 transmits and receives data between the computer system 800 and external systems.”)
a memory storing a decision table including a plurality of condition columns (col 7 lines 21-25 “The processor 805 is a hardware device for executing hardware instructions or software, particularly those stored in memory 810. The processor 805 may be a custom made or commercially available processor, a central processing unit (CPU)”)
wherein the processor: recognize first distinct values of each of a plurality of condition columns of the decision table (col 4 lines 16-28 “FIG. 4 illustrates some of the groups formed at block 220, given the example decision table 110 described above, according to some embodiments of this disclosure. Although only groups G1, G2, G3, G13, and G14 are illustrated, it will be understood that there may be eighteen groups formed in this example, one for each value vi in the action column titled "max loan value," representing the maximum loan value. Further, although this example decision table 110 includes only a single action column, it will be understood that a decision table 110 may include one or more action columns. If multiple action columns are used, then each group may include rows having the same values across the combination of action columns.”)
…
wherein the first distinct values of each of the plurality of condition columns correspond to the number of conditions in which duplication is removed in each of the plurality of condition columns, (col 6 lines 9-18 “This assessment value may then replace the columns of C.sub.a on that row. The result of performing this for each row may be to replace the columns of C.sub.a in the original decision table 110 with a new condition column representing assessment values mapped to from the columns of C.sub.a. In some cases, certain groups of rows may be equivalent (i.e., having the same value in each column) after this replacement, and each such group of rows may be consolidated into a single row. In other words, repeated rows may be removed in the second sub-table 180.”)
generate a first condition level of the decision tree by using a first condition column having a smallest first distinct value among the plurality of condition columns; (Examiner notes that FIG. 4 shows first condition column of G1 showing maximum loan value of v1 [corresponds to smallest first distinct value] or at G13 credit score of 500 being the lowest value see col 4 lines 16-28 “FIG. 4 illustrates some of the groups formed at block 220, given the example decision table 110 described above, according to some embodiments of this disclosure. Although only groups G1, G2, G3, G13, and G14 are illustrated, it will be understood that there may be eighteen groups formed in this example, one for each value vi in the action column titled "max loan value," representing the maximum loan value. Further, although this example decision table 110 includes only a single action column, it will be understood that a decision table 110 may include one or more action columns.”)
create a plurality of sub tables by combining the first condition column and each of ng first condition columns other than the first condition column in the decision table; (Examiner notes that plurality of sub-tables 170 and 180 are created from decision table 110 see FIG. 1 and also see col 5 lines 17-21, 54-58 “Referring back to FIG. 2, at block 250, the decomposition system 100 may use the sub-tuple groups identified at block 240 to generate a first sub-table 170, which may be a new decision table 110. In some embodiments, this may be performed by the generation unit 150. The first sub-table 170 may use the condition columns Ca as its complete set of condition columns, and may have a single action column that may be newly generated. In these condition columns, the rows of the first sub-table 170 may be filled with the values from the sub-tuple groups.  …Referring back to FIG.2, at block 260, the decomposition system 100 may generate a second sub-table 180, which may also be a decision table 110 and may be complementary to the first sub-table 170. In some embodiments, this may also be performed by the generation unit 150.”)
recognize second distinct values of each of the plurality of sub tables; (Examiner notes that second distinct value are listed out on FIG. 7A which include credit score see col 5 lines 30-36 and FIG. 7B shows max loan value see col 6 lines 27-34 “Returning to the above example, FIG. 7B illustrates the second sub-table 180, according to some embodiments of this disclosure. As shown, the columns of C.sub.a, which represented "credit score" and "income" in the original decision table 110, are replaced with a single condition column representing "borrower assessment," which contains the mapped-to assessment values based on the first sub-table 170.”)
recognize a first sub table having a smallest second distinct value among the plurality of sub tables; (Examiner notes that second distinct value are listed out on decision table 170[corresponds to sub-table] FIG. 7A which include credit score see col 5 lines 30-36 and FIG. 7B item 180 [corresponds to sub-table] shows max loan values see col 6 lines 27-34 “Returning to the above example, FIG. 7B illustrates the second sub-table 180, according to some embodiments of this disclosure. As shown, the columns of C.sub.a, which represented "credit score" and "income" in the original decision table 110, are replaced with a single condition column representing "borrower assessment," which contains the mapped-to assessment values based on the first sub-table 170.”)
and generate a second 5condition level of the decision tree by using a second condition column included in the first sub table among the plurality of condition columns included in the decision table. (Examiner notes that since the process in FIG. 2 repeats at block 270 the second time it performs items 220-260 there is a second condition columns included in the decision table see col 6 lines 35-53 “In FIG. 2, at block 270, decomposition of the second sub-table 180 may be invoked, and the method 200 may return to block 220, with the second sub-table now acting as the decision table 110 to be decomposed. The above operations for decomposing a decision table 110 may be performed recursively on the resulting second sub-tables 180 until a termination condition is met. That termination condition may be the inability to identify a subset Ca of condition columns at block 230. When the method 200 ends, after failing to identify a subset of columns Ca at block 230, the resulting sub-tables may together form the decomposition of the original decision table 110. Because the method 200 may be performed recursively on the second sub-table 180, thus splitting the second sub-table 180 into two further sub-tables with each recursion, the result of the complete decomposition of the original decision table 110 may be two or more sub-tables.”)
Balasubramanian does not teach and a decision tree; and processor transforming the decision table into the decision tree; wherein the processor: recognize first distinct values of each of a plurality of condition columns of the decision table. 
Shamim teaches and a decision tree; (abstract “The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules. The set of rules are then refined and optimized, and the existing knowledge base is updated through these rules.”)
and processor transforming the decision table into the decision tree; (abstract “The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules. The set of rules are then refined and optimized, and the existing knowledge base is updated through these rules.” and also see pg. 2 right col section 3.1 “Conversion of decision table into decision tree Knowledge can be transformed from decision table into a tree structure. Decision table can be converted into decision tree by using conversion method discussed in [8] or some other technique”)
Balasubramanian and Shamim are analogous art because they are both directed to decision table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the decomposition technique using semantic relations of Balasubramanian with the framework to automate the construction of rules from decision tree and decision table of Shamim.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “a framework to automate the construction of rules from decision tree and decision table” for the purpose of faster response and reduces computation time as disclosed by Shamim (abstract “Knowledge in the form of rules is easy to understand and fast to extract and implement as compared to decision tree and decision table. The authors propose a framework to automate the construction of rules from decision tree and decision table. The knowledge in decision table can be converted to set of rules by transformation of decision table to decision tree or directly to set of rules. The knowledge in decision tree can be directly transformed to set of rules. The set of rules are then refined and optimized, and the”). 


Claims 2, 4, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US Pat No. 9830383 B2) in view of Shamim et al. and further in view of Yu et al. (“A decision tree method for building energy demand modeling”, hereinafter: Yu). 
Regarding claim 2 (Currently Amended)
Balasubramanian in view of Shamim teaches claim 1.  
Balasubramanian further teaches wherein the steps further comprise: creating at least one second sub table by combining each of one or more remaining second condition columns other than the first condition column and the second condition column among the plurality of condition columns included in the decision table with the first sub table; (col 5 lines 17-26 “Referring back to FIG. 2, at block 250, the decomposition system 100 may use the sub-tuple groups identified at block 240 to generate a first sub-table 170, which may be a new decision table 110. In some embodiments, this may be performed by the generation unit 150. The first sub-table 170 may use the condition columns C.sub.a as its complete set of condition columns, and may have a single action column that may be newly generated. In these condition columns, the rows of the first sub-table 170 may be filled with the values from the sub-tuple groups.”)
recognizing a third distinct value of each of the one or more second sub tables; (col 5 lines “For the example above, FIG. 7A illustrates the first sub-table 170, according to some embodiments. As shown, the first sub-table 170 includes six rows, each corresponding to a sub-tuple within the set of sub-tuple groups, which are [P1, P2, P3]. Specifically, the sub-tuples filled into the rows of the first sub-table 170 are [[800, H], [800, M], [500, M], [500, L], [800, L], [500, H]]”) 
Balasubramanian in view of Shamim does not teach recognizing a third sub table having a smallest third distinct value among the one or more second sub tables; 
and generating a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table. 
Yu teaches recognizing a third sub table having a smallest third distinct value among the one or more second sub tables; (Examiner notes that FIG. 6 shows sub-tables 9 and 10 for node 9-10 showing smaller values than nodes 5 and 6)
and generating a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table. (Examiner notes that FIG. 6 shows sub-tables 8-11 which correspond to third level conditions with third sub-tables included in the decision table)
Balasubramanian, Shamim and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 


Regarding claim 4 (Currently Amended)
Balasubramanian in view of Shamim teaches claim 1. 
Balasubramanian in view of Shamim does not teach wherein the first condition level is a highest condition level of the decision tree, and the second condition level is a lowest condition level of the first condition level.  
Yu teaches wherein the first condition level is a highest condition level of the decision tree, (pg. 1643-1644 “Step 1: The root node, i.e. node 1 in this decision tree, is the starting point of prediction. From node 1, it can be seen the value of TEMP should be first examined. Since TEMP is high, the node 1 test TEMP is high is satisfied, then go to node 2; Step 2: examine the value of HLC. Since HLC = 2, the node 2 test HLC ≤ 3.89 is satisfied, then go to node 4;”)
and the second condition level is a lowest condition level of the first condition level. (Pg. 1643-1644 “Step 2: examine the value of HLC. Since HLC = 2, the node 2 test HLC ≤ 3.89 is satisfied, then go to node 4; Step 3: examine the value of ELA. Since ELA = 3, the node 4 test ELA ≤ 4.41 is satisfied, then go to node 8;”)
Balasubramanian, Goyal and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 


Regarding claim 7 (Currently Amended)
Balasubramanian in view of Shamim teaches claim 1.  
Balasubramanian in view of Shamim does not teach wherein the generating of the second condition level includes creating second nodes of a number at the second condition level, which is as large as the second distinct value of the first sub table, and arranging the plurality of conditions included in the second condition column in the second node to generate the second condition level. 
Yu teaches wherein the generating of the second condition level includes creating second nodes of a number at the second condition level, (FIG. 6 shows second level conditions which include nodes 4-7)
which is as large as the second distinct value of the first sub table, (Examiner notes that the second level node 7 value of 0.9799 is almost the same value as the previous first sub table under node 3 which has value of 1.00)
and arranging the plurality of conditions included in the second condition column in the second node to generate the second condition level. (Examiner notes that the second level nodes get rearrange from the previous first condition column)
Balasubramanian, Shamim and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 


Regarding claim 9 (Currently Amended)
Balasubramanian in view of Shamim with Yu teaches claim 2.  
Yu further teaches wherein the third condition level is the lower condition level of the second condition level. (Examiner notes that third condition level in Yu on FIG. 6 for nodes 8-11 are lower than second level conditions nodes 4-7)
Balasubramanian, Shamim and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Goyal to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 

Regarding claim 10 (Currently Amended)
Balasubramanian in view of Shamim with Yu teaches claim 2.  
Yu further teaches wherein the generating of the third condition level includes creating third nodes of a number at the third condition level, (FIG. 6 shows third level conditions which include third nodes(nodes 8-11)) 
which is as many as the third distinct value of the second sub table, (Examiner notes that the third level node value 0.9911 of node 11 is almost the same value as the previous second sub table under node 7 (0.9799))
and arranging the plurality of conditions included in the third condition column in the third node to generate the third condition level. (Examiner notes that the third level nodes get rearrange from the previous second condition column)
Balasubramanian, Shamim and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 

Regarding claim 13 (Currently Amended)
Balasubramanian in view of Shamim teaches claim 11.  
Balasubramanian further teaches wherein the processor, (processor 805 see FIG. 8) creates one or more second sub tables by combining each of one or more remaining second condition columns other than the first condition column and the second condition column among the plurality of condition columns included in the decision table with the first sub table, (col 5 lines 17-26 “Referring back to FIG. 2, at block 250, the decomposition system 100 may use the sub-tuple groups identified at block 240 to generate a first sub-table 170, which may be a new decision table 110. In some embodiments, this may be performed by the generation unit 150. The first sub-table 170 may use the condition columns C.sub.a as its complete set of condition columns, and may have a single action column that may be newly generated. In these condition columns, the rows of the first sub-table 170 may be filled with the values from the sub-tuple groups.”)
the distinct value recognizes a third distinct value of each of - 37 -102729.0003US1 the one or more second sub tables, (col 5 lines “For the example above, FIG. 7A illustrates the first sub-table 170, according to some embodiments. As shown, the first sub-table 170 includes six rows, each corresponding to a sub-tuple within the set of sub-tuple groups, which are [P1, P2, P3]. Specifically, the sub-tuples filled into the rows of the first sub-table 170 are [[800, H], [800, M], [500, M], [500, L], [800, L], [500, H]]”)
Balasubramanian in view of Shamim does not teach and recognizes a third sub table having a smallest third distinct value among the one or more second sub tables and generates a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table.
Yu teaches and the decision tree creation unit recognizes a third sub table having the smallest third distinct value among the one or more second sub tables  (Examiner notes that FIG. 6 shows sub-tables 9 and 10 for node 9-10 showing smaller values than nodes 5 and 6)
and generates a third condition level of the decision tree by using a third condition column included in the third sub table among the plurality of condition columns included in the decision table. (Examiner notes that FIG. 6 shows sub-tables 8-11 which correspond to third level conditions with third sub-tables included in the decision table)
Balasubramanian, Shamim and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US Pat No. 9830383 B2) in view of Shamim et al. in view of Goyal et al. (US Pat No. 9208438 B2) and further in view of Yu et al. (“A decision tree method for building energy demand modeling”, hereinafter: Yu). 
Regarding claim 5 (Currently Amended)
Balasubramanian in view of Shamim teaches claim 1. 
Balasubramanian in view of Shamim does not teach wherein the generating of the first condition level includes creating first nodes of a number at the first condition level, which is as many as the first distinct value of the first condition columns, and removing duplication in the plurality of conditions included in the first condition column and arranging the conditions without the duplication in the first node to generate the first condition level.
Goyal teaches …and removing duplication in the plurality of conditions included in the first condition column and arranging the conditions without the duplication in the first node to generate the first condition level. (Col 16 lines 44-50 “FIG. 10E is a flow diagram of a method for removing duplicate buckets of rules in a node of a decision tree (1040). Method 1040 starts 1042 and identifies duplicate buckets of rules (1044). If duplicate buckets of rules are not identified, the method ends (1049). If duplicate buckets of rules are identified, duplicate buckets are removed (1046) and leaf nodes are updated to point to unique buckets (1048) and the method ends (1049).” Also see col 15 “Embodiments described herein may remove duplicate buckets keeping only a single copy. For example, in some scenarios different leaf nodes may have buckets that contain the same rules. In Such a situation, a single bucket is stored and all the leaf nodes point to the same bucket. Thus, the memory required to hold a given tree may be reduced.”)
Balasubramanian in view of Shamim with Goyal does not teach wherein the generating of the first condition level includes creating first nodes of a number at the first condition level, which is as many as the first distinct value of the first condition columns. 
Yu teaches wherein the generating of the first condition level includes creating first nodes of a number at the first condition level, which is as many as the first distinct value of the first condition columns. (Examiner notes that FIG. 6 shows creation of nodes 2-21 with corresponding conditions or rules and the first value for node 2 is 0.8772)
Balasubramanian, Shamim, Goyal and Yu are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Shamim and Goyal to incorporate the teaching of Yu to include a method or system for building energy demand modeling using decision tree. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically” for the purpose of reducing energy consumption as disclosed by Yu (abstract “To demonstrate its applicability, the method is applied to estimate residential building energy performance indexes by modeling building energy use intensity (EUI) levels. The results demonstrate that the use of decision tree method can classify and predict building energy demand levels accurately (93% for training data and 92% for test data), identify and rank significant factors of building EUI automatically. The method can provide the combination of significant factors as well as the threshold values that will lead to high building energy performance. Moreover, the average EUI value of data records in each classified data subsets can be used for reference when performing prediction. One crucial benefit is improving building energy performance and reducing energy consumption. Another advantage of this methodology is that it can be utilized by users without requiring much computation knowledge.”). 
Regarding claim 8 (Currently Amended)
Balasubramanian in view of Shamim with Yu teaches claim 2.  
Balasubramanian in view of Shamim with Yu does not teach wherein the third distinct value of each of the one or more second sub tables corresponds to the number of rows in which the duplication is removed in each of the one or more second sub tables.
Goyal teaches wherein the third distinct value of each of the one or more second sub tables corresponds to the number of rows in which the duplication is removed in each of the one or more second sub tables. (Col 15 32-45 “Embodiments described herein may remove duplicate buckets keeping only a single copy. For example, in some scenarios different leaf nodes may have buckets that contain the same rules. In Such a situation, a single bucket is stored and all the leaf nodes point to the same bucket. Thus, the memory required to hold a given tree may be reduced. In some scenarios, when a parent node is cut to generate child nodes, some of the child nodes inherit the same rule sets. This is called node duplication. For example, if a parent node has 100 rules starting from rule R1 to rule R100 and the parent node is cut into 64 children, several of the 64 child nodes may inherit the same rules. Embodiments described herein may identify the child nodes that contain the same rule set, and only process one of the nodes having the same rules.”)
Balasubramanian, Yu and Goyal are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balasubramanian in view of Yu to incorporate the teaching of Goyal to include a method or system for providing duplication in decision trees for packet classification. 
One of ordinary skill in the art would have been motivated to make this modification in order to enable packet classification using decision tree for “producing a wider, shallower decision tree that may result in shorter search times with reduced memory requirements for storing the decision tree” as disclosed by Goyal (abstract “A packet classification system, apparatus, and corresponding apparatus are provided for enabling packet classification. A processor of a security appliance coupled to a network uses a • 1s classifier table having a plurality of rules, the plurality of rules having at least one field, to build a decision tree structure for packet classification. Duplication in the decision tree may be identified, producing a wider, shallower decision tree that may result in shorter search times with reduced memory requirements for storing the decision tree. A number of operations needed to identify duplication in the decision tree may be reduced, thereby increasing speed and efficiency of a compiler building the decision tree.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joshi et al. (US 2016/0224705 A1) teaches a method for evaluating a system includes obtaining a model of the system that defines a boundary between at least one failure region and a non-failure region for a performance indicator with respect to at least one variable of the system.
Pingenot (US 2015/0012465 A1) teaches a method for generating decision tree and split in generating the decision tree is incremented using a gray code. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126